217 F.2d 645
MATSON NAVIGATION COMPANY, a corporation, Appellant,v.Henry C. LAWLER, Appellee.
No. 13743.
United States Court of Appeals, Ninth Circuit.
Dec. 8, 1954.

Samuel L. Holmes, Brobeck, Phleger & Harrison, San Francisco, Cal., for appellant.
Ewing Sibbett, Gladstein, Andersen & Leonard, San Francisco, Cal., for appellee.
Before HEALY and ORR, Circuit Judges, and WALSH, District Judge.
PER CURIAM.


1
This is an appeal from a decree awarding maintenance to a seaman on account of injury accidentally suffered while on shore leave under circumstances indicating no willful misbehavior on the injured man's part.  The seaman was under articles at the time and was answerable generally to the call of duty.  The injury occurred in his and the ship's home port, and for that reason the shipowner contends that the decree was erroneous.


2
The current trend of authority is to the contrary, as the district judge adequately pointed out in his opinion, 108 F.Supp. 946.  Since we are in agreement with the trend, no good purpose would be served by adding our comments to the wealth of learning on the subject.


3
Affirmed.